                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


ARLIS DALE GREATHOUSE                                                               PLAINTIFF
ADC #133023

v.                                  No: 5:18-cv-00285 JM


DONALD COMPTON                                                                    DEFENDANT


                                             ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After carefully

considering the record in this case, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Compton’s motion for summary judgment (Doc. No.

29) is granted. Greathouse’s claims are dismissed without prejudice for failure to exhaust available

administrative remedies.

        DATED this 7th day of August, 2019.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
